DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claims 1-20 are pending in this application.  This is a non-final office action in response to Application Number 17/650,478 filed on 9 February 2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6, 10-13, 16, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,290,402 in view of Galdes (U.S. Patent Publication 2005/0038687). 

With respect to independent claims 1, 11, and 20:
The first limitation of claim 1 recites “A method, comprising: causing, by a computing system, display of a graphical user interface of an electronic messaging client, the graphical user interface presenting a first message in a first area of the graphical user interface, wherein the first message is to be transmitted from a first user to a second user;”. Independent claims 11 and 20 have a corresponding limitation.
The parent patent’s claim 1 recites “a method comprising presenting, by a computing device, a graphical user interface of an electronic messaging client, the graphical user interface presenting a first message in a first area of the graphical user interface, wherein the first message is to be transmitted from a first user of a plurality of users to other users of the plurality of users;”. 
These two limitations are functionally equivalent.

The second limitation of claim 1 recites “generating, by the computing system, a thread identifier, wherein the thread identifier identifies a thread of related messages, the thread of related messages comprising at least the first message and a second message;”.  Independent claims 11 and 20 have a corresponding limitation.
The parent patent’s claim 1 recites “determining that the first message is associated with a message thread based on a thread identifier;” and “identifying at least a second message to the message thread based on the thread identifier;”. Since the thread identifier exists, it must have been previously generated.
These two limitations are functionally equivalent.

The third limitation of claim 1 recites “causing, by the computing system, a content management system to generate a shared folder for the thread identifier, the shared folder accessible to the first user and the second user and configured to store attachments associated with the thread of related messages;”. Independent claims 11 and 20 have a corresponding limitation.
The parent patent’s claims 1-3 describe messages are associated with a thread identifier, generating a shared folder, messages have attachments that are locally stored in the shared folder, the shared folder is shared with message recipients. See the next paragraph for the specific claim language. Since the content in the shared folder are attachments for messages associated with a thread identifier, this set of limitations is functionally equivalent to the second limitation of claim 1 of the instant application. 
The supporting limitations of the parent patent recite (claim 1) “determining that the first message is associated with a message thread based on a thread identifier;” (claim 1) “identifying at least a second message to the message thread based on the thread identifier;” (claim 2) “generating a shared folder corresponding to the content item in the file system; and storing the content item in the shared folder.”, (claim 1) “receiving, by the computing device, a selection of a content item to attach to the first message, wherein the content item is stored in a file system local to the computing device;”, (claim 1) “in response to receiving the selection, storing, by the computing device, the content item in a portion of the file system local to the computing device and managed by a content management system, wherein the portion of the file system managed by the content management system is synchronized with the content management system;”, (claim 1) “determining, based on the thread identifier, a plurality of content items stored in the portion of the file system local to the computing device, wherein the portion of the file system local to the computing device is managed by the content management system;”, and (claim 3) “determining one or more recipients of the first message; and causing the content management system to share the shared folder with the one or more recipients of the first message.”

The fourth limitation of claim 1 recites “determining, by the computing system, that the first user or the second user forwarded the first message or the second message to a third user;”. Independent claim 20 has a corresponding limitation.
The parent patent’s claim 1 recites “determining one or more recipients of the first message”, but did not disclose determining that the first message was forwarded to a third user.
However in a related art, Galdes disclosed a work group’s membership is built automatically (see Galdes 0202) by including current, past, and invited persons participating in project discussions (see Galdes 0203). A group member is able to forward messages outside the work group and thereby associate the recipient with the group (see 0209). As users are added to discussions, they are automatically added to the project and allowed to view project information (see Galdes 0151). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the parent patent and Galdes to further describe the types of messages being sent.  Including Galdes’ teachings regarding enabling forwarding a message to a non-group member would increase the ease in sharing content with future members while increasing accountability of who has access to the shared content (see Galdes 0010).

The fourth limitation of claim 11 recites “determining, by the computing system, that a third user has interacted with the first message or the second message;”.
The parent patent did not disclose determining that a third user has interacted with one of the messages.
However in a related art, Galdes disclosed a work group’s membership is built automatically (see Galdes 0202) by including current, past, and invited persons participating in project discussions (see Galdes 0203). Participation in the group is determined based on whether or not the user has responded to, i.e. interacted with, a message and explicitly agreed to join (see Galdes 0034). As users are added to discussions, they are automatically added to the project and allowed to view project information (see 0151). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the parent patent and Galdes to further describe the types of messages being sent.  Including Galdes’ teachings regarding enabling forwarding a message to a non-group member would increase the ease in sharing content with future members while increasing accountability of who has access to the shared content (see Galdes 0010).

The last limitation of claim 1 recites “based on the determining, causing, by the computing system, the content management system to add the third user as an authorized user of the shared folder”. Independent claims 11 and 20 have a corresponding limitation.
The parent patent’s claim 1 recites “causing the content management system to share the shared folder with the one or more recipients of the first message.” This is functionally equivalent to “causing, by the computing system, the content management system to add the third user as an authorized user of the shared folder”.
The parent patent did not explicitly disclose that adding the third user as an authorized user of the shared folder is “based on the determining”.
However in a related art, Galdes disclosed message attachments are stored in a project folder (see Galdes 0148) and are accessible to project members (see Galdes 0032). A group member is able to forward messages outside the work group and thereby associate the recipient with the group (see Galdes 0209). In response to forwarding discussions, the system automatically adds the recipients to the group’s distribution list (see 0308). Participation in the group is also determined based on whether or not the user has responded to, i.e. interacted with, a message and explicitly agreed to join (see Galdes 0034). As users are added to discussions, they are automatically added to the project and allowed to view project information (see Galdes 0151).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the parent patent and Galdes to further describe the impetus (e.g. based on a forwarded message (claims 1, 20) or based on an interaction with the message (claim 11)) for adding a user as an authorized user of the shared folder. Including Galdes’ teachings would ensure that message recipients become group members, thereby increasing efficiency and accountability of who has access to the shared content (see Galdes 0010).

Dependent claims 2-3, 6, 12-13, and 16 of the instant application are functionally equivalent to claim 1 of the parent patent. Claim 10 of the instant application is functionally equivalent to claim 4 of the parent patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Galdes (U.S. Patent Publication 2005/0038687) in view of Ron et al. (U.S. Patent Publication 2018/0081505, provisional 62/395,873).

Regarding claim 1, Galdes disclosed a method, comprising:
causing, by a computing system, display of a graphical user interface of an electronic messaging client, the graphical user interface presenting a first message in a first area of the graphical user interface, wherein the first message is to be transmitted from a first user to a second user (see Galdes Fig. 3B email composition GUI, message includes multiple recipients | 0211: composing an email via a thick or thin client, the email includes attachments);
generating, by the computing system, a thread (see Galdes-Ron combination below) identifier (see Galdes 0144: including a unique identifier in email which enables the system to track communication and its associated discussion), wherein the thread (see Galdes-Ron combination below) identifier identifies a thread of related messages (see Galdes 0145: all messages associated with the same discussion are grouped together | 0144: including a unique identifier in email which enables the system to track communication and its associated discussion), the thread of related messages comprising at least the first message and a second message (see Galdes 0145: all messages associated with the same discussion are grouped together | 0183: a project contains at least one discussion and discussions comprise one or more messages);
causing, by the computing system, a content management system to generate a shared folder (see Galdes 0104: creating a default project folder | 0138: project folder contains discussions | 0032: group members have shared access to project documents and messages) for the thread (see Galdes-Ron combination below) identifier (The claim describes a shared folder is generated for the thread identifier. Examiner notes that this does not require one folder for each thread, but rather that there is at least one shared folder associated with the thread and in which thread attachments are stored | Galdes disclosed creating a project folder (see Galdes 0104). The project folder includes discussions (see Galdes 0138) and discussion attachments (see Galdes 0148) and is shared among the group members (see Galdes 0032). Since Galdes’ project folder is used to store the discussion’s attachments, examiner interprets the above teachings as being functionally equivalent to the claimed generating a shared folder for the [thread] identifier. While Galdes also disclosed using an identifier for tracking a message and its association with a discussion (see Galdes 0144), this identifier isn’t explicitly a “thread” identifier, and so examiner relies upon Ron below for clarifying that the identifier is a conversation identifier), the shared folder accessible to the first user and the second user and configured to store attachments associated with the thread of related messages (see Galdes 0148: message attachments are stored in a project folder | 0151: as users are added to discussions, they are automatically added to the project and allowed to view project information);
determining, by the computing system, that the first user or the second user forwarded the first message or the second message to a third user (see Galdes 0209: A group member is able to forward messages outside the work group and thereby associate the recipient with the group); and
based on the determining, causing, by the computing system, the content management system to add the third user as an authorized user of the shared folder (see Galdes 0151: as users are added to discussions, they are automatically added to the project and allowed to view project information).

While Galdes did not explicitly disclose that the identifier is a “thread” identifier, Galdes disclosed including a unique identifier in email which enables the system to track communication and its associated discussion (see Galdes 0144). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that since this unique identifier is used to track the email’s association with a discussion, that this would be functionally equivalent to a thread identifier.  
However in a related art, Ron disclosed a conversation identification and associating this conversation identification with a particular project (see 0068, provisional 0029: view conversations related to a particular conversation – a conversation identifier is inherent). It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Galdes and Ron to further clarify the types of identifiers used to make associations between conversations and projects. Combining Galdes and Ron would enhance software flexibility while ensuring that all participants are kept abreast of the current status (see Ron 0047, provisional 0037).

Regarding claim 11, the claim contains the limitations, substantially as claimed, as described in claim 1 above and is rejected under Galdes-Ron according to the rationale provided above. Galdes-Ron further disclosed a non-transitory computer readable medium comprising one or more sequences of instructions, which, when executed by one or more processors (see Galdes 0045: solution is performed on a variety of computing devices and environments, computer readable medium and processors are inherent computing components), causes a computing system to perform operations comprising the method of claim 1, further wherein instead of determining that a third user has forwarded the first message or the second message, “determining, by the computing system, that a third user has interacted with the first message or the second message” (see Galdes 0034: participation in the group is determined based on whether or not the user has responded to, i.e. interacted with, a message and explicitly agreed to join | 0399: sending a read-only version of email with a prompt that asks the recipient to accept or reject the assigned content before the recipient is able to be added the group). 

Regarding claim 20, the claim contains the limitations, substantially as claimed, as described in claim 1 above and is rejected under Galdes-Ron according to the rationale provided.  Galdes-Ron further disclosed a system, comprising:  one or more processors; and a memory having programming instructions stored thereon, which, when executed by the one or more processors (see Galdes 0045: solution is performed on a variety of computing devices and environments, processors, memory, and programming instructions are inherent computing components), causes the system to perform operations comprising the method of claim 1 above.

Regarding claim 2, Galdes-Ron disclosed the method of claim 1, further comprising: determining, by the computing system, that the first message is related to the second message (The claimed first message and second message does not necessarily refer to sequence such that the first is before the second | see Galdes 0100: discussions contain related messages | 0103: determining that a reply message is associated with the discussion).

Regarding claim 12, the claim contains the limitations, substantially as claimed, as described in claim 2 above and is rejected under Galdes-Ron according to the rationale provided. 

Regarding claim 3, Galdes-Ron disclosed the method of claim 1, further comprising:
receiving, by the computing system, a further message sent from the first user (see Galdes Fig. 1A: discussion includes multiple messages sent by the same sender) to at least the second user (see Galdes 0308: group members receive all messages relating to the discussion);
identifying, by the computing system, that the further message includes an attachment (see Galdes 0211: determining that a message includes an attachment); and
based on the identifying, saving, by the computing system, the attachment in the shared folder (see Galdes 0211: associating documents, e.g. message attachment, to folders | 0148: message attachments are stored in a project folder).

Regarding claim 13, the claim contains the limitations, substantially as claimed, as described in claim 3 above and is rejected under Galdes-Ron according to the rationale provided. 

Regarding claim 5, Galdes-Ron disclosed the method of claim 3, wherein saving, by the computing system, the attachment in the shared folder comprises: 
determining that specified recipients in the further message comprises all users in a group of users associated with the shared folder (see Galdes 0033: sending a message to all group members | 0143: sending an email to all implicated users).

Regarding claim 15, the claim contains the limitations, substantially as claimed, as described in claim 5 above and is rejected under Galdes-Ron according to the rationale provided. 


Regarding claim 6, Galdes-Ron disclosed the method of claim 3, further comprising: responsive to the saving, synchronizing, by the computing system, the shared folder with managed file systems of the first user and at least the second user (see Galdes 0169: a synchronization web service is used to synchronize data on multiple nodes | 0388: synchronizing email attachments).

Regarding claim 16, the claim contains the limitations, substantially as claimed, as described in claim 6 above and is rejected under Galdes-Ron according to the rationale provided. 

Regarding claim 7, Galdes-Ron disclosed the method of claim 1, further comprising: 
receiving, by the computing system, a request to add a fourth user as an authorized user of the shared folder (see Galdes 0203: building a group’s membership by including all invited members, i.e. an invitation to participate is functionally equivalent to a request to add the user as an authorized user, as well as specific access users who have been given specific access by an administrator, i.e. it would have been well-known to one of ordinary skill in the art before the effective filing date of the claimed invention that an access request is received before access is granted by an administrator | 0034: inviting a user to become a group member and thereby able to access the project’s shared documents); and 
responsive to the request (see Galdes 0203: building a group’s membership by including all invited members as well as specific access users who have been given specific access by an administrator, i.e. providing access in response to a request | 0034: inviting a user to become a group member and thereby able to access the project’s shared documents, i.e. providing access in response to a request), causing, by the computing system, the content management system to: 
add the fourth user as an authorized user of the shared folder (see Galdes 0151: as users are added to discussions, they are automatically added to the project and allowed to view project information | 0034: inviting a user to become a group member and thereby able to access the project’s shared documents), and 
synchronize the shared folder with a further managed file system on a further device of the fourth user (see Galdes 0169: a synchronization web service is used to synchronize data on multiple nodes | 0388: synchronizing email attachments).

Regarding claim 17, the claim contains the limitations, substantially as claimed, as described in claim 7 above and is rejected under Galdes-Ron according to the rationale provided.

Regarding claim 8, Galdes-Ron disclosed the method of claim 1, wherein causing, by the computing system, the content management system to generate the shared folder for the thread identifier comprises: 
invoking an application programming interface (API) of the content management system (see Galdes 0652: API is used when accessing the stored data) to cause the content management system to generate the shared folder for the thread identifier (see Galdes-Ron combination below).
Galdes did not explicitly disclose that the API is invoked “to cause the content management system to generate the shared folder for the thread identifier”. However in a related art, Ron disclosed creating folders within a document cloud via the use of APIs (see Ron 0043, provisional 0033). The document cloud is used to store conversations and associated documents (see Ron 0046, provisional 0036). The motivation to combine Galdes and Ron is the same as that provided in claim 1 above. 

Regarding claim 18, the claim contains the limitations, substantially as claimed, as described in claim 8 above and is rejected under Galdes-Ron according to the rationale provided. The motivation to combine Galdes and Ron is the same as that presented in claim 1 above.

Regarding claim 9, Galdes-Ron disclosed the method of claim 8, wherein causing, by the computing system, the content management system to add the third user as an authorized user of the shared folder comprises:
invoking the API of the content management system (see Galdes 0652: API is used when accessing the stored data) to cause the content management system to add the third user as an authorized user of the shared folder (see Galdes-Ron combination below).
Galdes did not explicitly disclose that the API is invoked “to cause the content management system to add the third user as an authorized user of the shared folder”. However in a related art, Ron disclosed adding users to become members of a conversation via the use of APIs (see Ron 0071, provisional 0052). The motivation to combine Galdes and Ron is the same as that provided in claim 1 above.

Regarding claim 19, the claim contains the limitations, substantially as claimed, as described in claim 9 above and is rejected under Galdes-Ron according to the rationale provided. The motivation to combine Galdes and Ron is the same as that presented in claim 1 above.

Regarding claim 10, Galdes-Ron disclosed the method of claim 1, further comprising:
based on the determining, causing, by the computing system, the content management system to synchronize the shared folder with a managed file system on a device of the third user (see Galdes 0169: a synchronization web service is used to synchronize data on multiple nodes | 0388: synchronizing email attachments).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Galdes-Ron as applied to claims 3 and 13 above, and further in view of Tan (U.S. Patent Publication 2009/0013043).

Regarding claim 4, Galdes-Ron disclosed the invention, substantially as claimed, as described in claim 3 above, but did not explicitly disclose wherein saving, by the computing system, the attachment in the shared folder comprises: determining a context of the attachment based on content contained therein; and based on the context, determining that the shared folder is relevant to the attachment.
However in a related art, Tan disclosed a shared workspace in which discussion threads and shared documents are stored (see Tan 0096). The content of email file attachments is analyzed to extract the discussion content (see Tan 0123), i.e. “determining a context of the attachment based on content contained therein”. Once the e-mail contexts have been extracted (see Tan 0130), i.e. “based on the context”, the emails (and associated documents – see Tan 0133) are added to the shared workspace (see Tan 0131), i.e. “determining that the shared folder is relevant to the attachment”.  Tan also disclosed determining if a non-annotated e-mail should be assigned to a workspace (see Tan 0142) based on if (see Tan 0143) the subject includes “RE:” or “FWD:” (see Tan 0146).
The motivation to combine Galdes and Ron is the same as that provided in claim 1 above. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Galdes-Ron and Tan to further describe how to determine if a document should be stored in the shared folder. Including Tan’s teachings would ensure that only relevant and not-duplicated documents are stored, thereby improving storage efficiency and optimizing storage resources (see Tan 0124).
	
Regarding claim 14, the claim contains the limitations, substantially as claimed, as described in claim 4 above and is rejected under Galdes-Ron-Tan according to the rationale provided. The motivation to combine Galdes and Ron is the same as that presented in claim 1 above. The motivation to combine Galdes-Ron and Tan is the same as that provided in claim 4 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035. The examiner can normally be reached M-F: 6am-2:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.W.R./Examiner, Art Unit 2452                                                                                                                                                                                                        Angela.Widhalm@uspto.gov
29 September 2022




/Patrice L Winder/Primary Examiner, Art Unit 2452